CATES, Judge.
This is a habeas corpus appeal. See also Ex parte Carmack, ante, p. 426, 133 So.2d 891.
Carmack alleged numerous grounds. However, he made no proof.
The return of the prison warden shows a proper indictment, verdict, judgment and sentence from the Jefferson Circuit Court.
Code 1940, T. 15, § 27, reads in part:
“No court, or judge, on the return of a writ of habeas corpus, has authority to inquire into the regularity or justice of, any order, judgment, decree, or process of any court legally constituted, ^ ^ ”
The circuit court has jurisdiction of trials of indictments for carnal knowledge of girls thirteen to sixteen years of age (T. 14, § 399). Hence, without proof to show the commitment was void, the judgment of the Montgomery Circuit Court was completely correct and must be here
Affirmed.